DETAILED ACTION
The amendment filed on 1/5/21 has been received and considered. By this amendment, Claims 17, 20-21, and 26 are amended. Claims 1-16 and 19 are cancelled. Claims 17-18 and 20-28 are pending in the application.
Claim Objections
In view of the amendments to claims 21 and 26, the claim objections made in the previous Office Action are withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 1/5/21, with respect to the rejection(s) of claim(s) 17-22 and 25 under 35 USC 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sierra et al. (PG Pub. 2006/0161142).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sierra et al. (PG Pub. 2006/0161142).
Regarding claim 17, Sierra discloses a treatment method using phototherapy, comprising:

Regarding Claim 23, Sierra discloses the first wavelength is 1064nm (see par. 13).
Regarding Claim 24, Sierra discloses the second wavelength is 585nm (see par. 37). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierra et al. (PG Pub. 2006/0161142) in view of Gustavsson (PG Pub. 2012/0215292).
Regarding claim 18, Sierra discloses lesions in general but does not specify any particular types. Gustavsson discloses wherein the lesion is one selected from a group comprising a freckle, an erythema and blemishes (see par. 71). It would have been obvious to one of ordinary skill in the art at the time of the invention to target freckles with Sierra’s device because the different wavelengths could cater to different shades of freckles (see par. 71).
Regarding Claims 20-21, Sierra does not elaborate on the relative sizes of the two areas. Gustavsson discloses the use of a spatial filter to control the target size and shape (see par. 63) in the range of 1-40mm (see par. 72). It would have been obvious to one of ordinary skill in the art at the time of the invention to radiate a larger sized area with the second wavelength depending on the type of freckles in a specific area of the skin (see par. 71). It would have been obvious to one of ordinary skill in the art at the time of the invention to radiate the first light at 1-10mm and the second light at 4-20mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding Claim 22, Sierra discloses wherein the second light transfers lower energy per unit radiated area than the first light (see par. 41).
Claims 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierra et al. (PG Pub. 2006/0161142) in view of Allik (US 5943358).
Regarding Claim 25, Sierra discloses wherein the first light of the first wavelength is generated from a first resonator of the phototherapy apparatus (see par. 13, 34, and 
Regarding claim 26, Sierra only discloses one resonator. It would have been obvious to one of ordinary skill in the art at the time of the invention to have one resonator for each wavelength generated since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (In re Harza, 274.F2d 669,124 USPQ 378 (CCPA 1960)). 
Regarding claim 27, Sierra discloses the resonator includes a laser dye and a pair of reflecting means provided at both sides of the laser dye (see par. 34, 36-37).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sierra et al. (PG Pub. 2006/0161142) in view of Allik (US 5943358), and further in view of Feklistov (US 20040215175).
Regarding claim 28, Sierra does not disclose wherein the body includes a first path along which the light of the first wavelength generated from the first resonator is transferred to the first module and a second path along which the light of the first wavelength generated from the first resonator is transferred to the second module, and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATASHA PATEL/Examiner, Art Unit 3792   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792